ACCEPTED
                                                             03-14-00252-CR
                                                                     5220549
                                                  THIRD COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                                         5/8/2015 5:45:47 PM
                                                           JEFFREY D. KYLE
                                                                      CLERK
          NO. 03-14-00252-CR

                                             FILED IN
                                      3rd COURT OF APPEALS
                                          AUSTIN, TEXAS
                                      5/8/2015 5:45:47 PM
                                        JEFFREY D. KYLE
                                              Clerk
      IN THE COURT OF APPEALS
  FOR THE THIRD DISTRICT OF TEXAS
              AT AUSTIN




        JOHN JOSEPH FOSTER,

               Appellant

                   v.

        THE STATE OF TEXAS,

                Appellee


MOTION FOR LEAVE TO FILE LATE BRIEF



        JAMES J. LAMARCA
        Assistant County Attorney
        Williamson County, Texas
         State Bar No. 24074568
        405 Martin Luther King, # 7
        Georgetown, Texas 78626
        PHONE: (512) 943-1111
        FAX: (512) 943-1120
        jlamarca@wilco.org
                             NO. 03-13-00252-CR

JOHN JOSEPH FOSTER                    § IN THE COURT OF APPEALS
                                      §
vs.                                   § FOR THE THIRD DISTRICT
                                      §
THE STATE OF TEXAS                    § OFTEXAS

              MOTION FOR LEAVE TO FILE LATE BRIEF

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
APPEALS:

       The State of Texas by and through its attorney, Dee Hobbs,

Williamson County Attorney, files this Motion for Leave to File Late Brief,

and in support of this motion, would respectfully show the following:

   1. The State's current deadline for filing its Brief was May 1, 2015.

   2. The State asked for and received three prior extensions for filing its

      Brief

   3. The undersigned Assistant County Attorney has numerous matters on

      appeal in various stages in the Court of Appeals for the Third District

      of Texas. Furthermore, the undersigned Assistant County Attorney

      continues to be required in the courtroom to assist with dockets, to

      answer and research questions from law enforcement and other

      prosecutors, and represent applicants for protective orders.

   THEREFORE, the State asks leave of this Court for 7 additional days to

file this Brief until May 8, 2015.
SIGNED this the 8th day ofMay, 2015.

                             Respectfully submitted,



                              Is/ James J. LaMarca
                             JAMES J. LAMARCA
                             Assistant County Attorney
                             Williamson County, Texas
                             SBN: 24074568
                             405 Martin Luther King, # 7
                             Georgetown, Texas 78626
                             PHONE: (512) 943-1111
                             FAX: (512) 943-1120
                             j lamarca@wilco.org
                   CERTIFICATE OF COMPLIANCE

      I certify that this motion contains a word count of 158 and this

complies with Tex. R. App. P. 9.4.

                                            Is/ James J. LaMarca
                                          JAMES J. LAMARCA


                      CERTIFICATE OF SERVICE

      I certify that I have sent a true and correct copy of State's Brief to

Appellant's attorney of record, Kristen Jernigan, by electronic service at

Kristen@txcrimapp.com, on the     gth   day ofMay, 2015.


                                            Is/ James J. LaMarca
                                          JAMES J. LAMARCA
                   AFFIDAVIT OF VERIFICATION

      BEFORE ME, Notary Public in and for the State and County

aforesaid, on this day personally appeared the undersigned affiant who, after

being duly sworn, deposes and says the following:

      "My name is James J. LaMarca. I am an Assistant County
      Attorney for Williamson County, Texas. I have read the above
      Motion for Leave to File Late Brief and swear that it is true
      base on my personal knowledge of the fact recited therein."




This instrument was sworn to and subscribed before me, this the         gth   day of

May, 2015.




                                             ~i)
                                             (
                                             -
                                              "";'."'     LISA A. ROBERTS
                                                      Notary Public, State of Tan
                                                        My Commlallon Elpha
                                             ~..             APRIL 3, 2018